          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   WESTERN DIVISION

SIMON ERIC REED                                         PLAINTIFF

v.                     No. 4:18-cv-57-DPM

TIM RYALS, Sheriff, Faulkner County;
MATT RICE, Chief Deputy, Faulkner County
Sheriff's Department; and MONTY HARPER,
Officer, Faulkner County Sheriff's Department       DEFENDANTS

                               ORDER
     Motion, NQ 64, granted.   If needed, the Court will set a new
deadline for dis positive motions after ruling on the pending
recommendation.
     So Ordered.

                                              v'
                               D .P. Marshall Jr.
                               United States District Judge
